     Case 2:18-cv-01594-RFB-BNW Document 16 Filed 09/21/20 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA
10    MICHAEL McNEIL,                                   Case No. 2:18-cv-01594-RFB-BNW
11                       Plaintiff                      ORDER EXTENDING STAY
12           v.
13    DAVID MOLNAR, et al.,
14                     Defendants.
15
16          On July 21, 2020, this Court entered an order referring the case to Inmate Early

17   Mediation and staying the action for 90 days to allow the Plaintiff and Defendants an

18   opportunity to settle their dispute (Docket No. 12). The stay will expire on October 19,

19   2020. Due to the pandemic, the mediation could not be set prior to the expiration of the

20   stay. It is now set for December 18, 2020, almost two months after the stay expires.

21   Therefore, the Court extends the stay for two (2) days after the mediation. The status

22   report is also due on that date. During this stay period and until the Court lifts the stay,

23   no other pleadings or papers may be filed in this case, and the parties may not engage

24   in any discovery, nor are the parties required to respond to any paper filed in violation of

25   the stay unless specifically ordered by the Court to do so.

26   ///

27   ///

28   ///
     Case 2:18-cv-01594-RFB-BNW Document 16 Filed 09/21/20 Page 2 of 2



1           For the foregoing reasons,
2           IT IS ORDERED that the stay is extended to two (2) days after the mediation.
3           IT IS FURTHER ORDERED that the Office of the Attorney General will file the
4    report form regarding the results of the stay two (2) days after the mediation.
5           DATED this 21st day of September 2020.
6
7
8                                              BRENDA J. WEKSLER
                                               UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
